Citation Nr: 1759605	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-07 144A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder prior to May 6, 2014 and over 70 percent thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel






INTRODUCTION

The Veteran had active service in the United States Navy from September 1963 to January 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that granted service connection for an acquired psychiatric disorder to include post traumatic stress disorder (PTSD) and assigned a 30 percent rating effective June 13, 2012.  Thereafter, jurisdiction over the case was transferred to the RO in Los Angeles, California.  

A February 2014 rating decision increased the rating for the psychiatric disorder to 50 percent effective June 13, 2012.  That rating decision also recharacterized the disorder to simply PTSD to better reflect the medical evidence.  A June 2014 rating decision further increased the rating to 70 percent effective May 6, 2014.  Then, an August 2014 rating decision granted a total disability rating based on individual unemployability (TDIU) also effective May 6, 2014.

In December 2015, the Board remanded the case for further development.  The record reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).

In October 2016, the Veteran's representative was given an opportunity to submit any argument on his behalf.  However, the representative has not availed of that opportunity.


FINDINGS OF FACT

1. Prior to May 6, 2014, the Veteran's PTSD had resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2. The Veteran's PTSD has not resulted in total occupational and social impairment at any time since the effective date of service connection.


CONCLUSIONS OF LAW

1. Resolving the benefit of the doubt in the Veteran's favor, the criteria for an initial rating of 70 percent, but not higher, for PTSD prior to May 6, 2014 have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for an initial rating in excess of 70 percent for PTSD since May 6, 2014 have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, the claim arises from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including providing VA examinations and obtaining pertinent evidence.  The Board notes that the RO attempted to obtain the Veteran's records from the Social Security Administration but was advised that his records had been destroyed.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, all of the evidence must be evaluated to the end that all decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Effective June 13, 2012, the Veteran's PTSD has been rated at 50 percent under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2017).  Since May 6, 2014, his PTSD has been rated at 70 percent.

The rating criteria provide for a 100 percent rating where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The rating criteria provide for a 70 percent rating where the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

The rating criteria provide for a 50 percent rating where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan, 16 Vet. App. 436.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2017).

After review, the Board finds that prior to May 6, 2014, the evidence is in relative equipoise as to whether the Veteran's PTSD had resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, or occupational and social impairment with reduced reliability and productivity.  

A July 2012 private psychological report contains the assessment that the Veteran's PTSD resulted in a marginalized life in the quality of social, occupational, familial, and interpersonal functioning.  The Board observes that this assessment essentially mirrors that of the criteria for a 70 percent rating, that of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  A November 2012 VA examination report contains the assessment that his PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  While that assessment indicates a 30 percent rating, the report also shows symptoms of difficulty in establishing and maintaining effective work and social relationships, which indicate a 50 percent rating.  

A February 2013 private psychological report contains the assessment that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood (criteria for a 70 percent rating).  A February 2014 VA examination report contains the assessment that his PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (criteria for a 50 percent rating).  However, the report also noted symptoms of difficulty in adapting to stressful circumstances, which indicates a 70 percent rating.

Given the above, and resolving the benefit of the doubt in the Veteran's favor, the Board finds that prior to May 6, 2014, his PTSD had resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  38 U.S.C. § 5107(b) (West 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, an initial rating of 70 percent prior to May 6, 2014 is warranted.

The remaining question is whether an even higher 100 percent rating is warranted at any time since the effective date of service connection.  While the record shows that the Veteran has been unemployed since 2002, the record does not show that his PTSD has resulted in total occupational and social impairment.  

Prior to May 6, 2014, both private and VA examinations have not revealed any of the symptoms of a 100 rating.  Even the more favorable private psychological reports do not contain an assessment that the Veteran had total occupational and social impairment due to his PTSD.  Thus, a higher 100 percent rating is not warranted prior to May 6, 2014.

The Board notes that the July 2012 private psychological report reflects a GAF score of 42 to 44 and the February 2013 private psychological report reflects a GAF score of 42 to 45.  The Board acknowledges that these scores indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  However, the current 70 percent rating reasonably contemplates such symptoms.  

Since May 6, 2014, while the record shows that the Veteran's PTSD has resulted in serious occupational and social impairment, the record does not show that his PTSD has resulted in total occupational and social impairment.  The Board observes that he is not working.  However, even if his PTSD has resulted in total occupational impairment, his PTSD has not resulted in total social impairment, which is also required for a 100 percent rating.  A May 2014 VA examination report reflects that while he may have had difficulties, he has remained married to his wife for 50 years and occasionally sees his grandchildren and volunteers in community affairs.  

Moreover, examinations have failed to show that the Veteran has the symptoms of a severity or frequency to support a 100 percent rating.  The Board notes that August 2014 and January 2016 private psychological reports show severe impairment in thought processes and ability to communicate his feelings at times.  However, the Board finds that such finding is not akin to gross impairment in thought processes or communication, a symptom of a 100 percent rating.  The Board also notes that those reports show that his ability to maintain minimal personal hygiene and other basic activities of daily living is impaired during times of predominant distress.  While that finding suggests an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, the totality of the evidence does not show that his PTSD more nearly approximates total occupational and social impairment due to that or any other symptom to warrant a 100 percent rating.  Thus, a higher 100 percent rating is not warranted since May 6, 2014.  

The Board notes the August 2014 private psychological report reflects a GAF score of 42 to 45 and the January 2016 private psychological report reflects a GAF score of 45 to 48.  While these scores indicate serious symptoms, the Board reiterates that the 70 percent rating reasonably contemplates such symptoms.  

Given the above, while the Board acknowledges that the Veteran's PTSD has resulted in significant occupational and social impairment, the Board finds that his PTSD has not resulted in total occupational and social impairment.  Thus, an initial rating in excess of 70 percent is not warranted at any time since the effective date of service connection.

In conclusion, the Board has applied the benefit of the doubt in granting an initial rating of 70 percent for the Veteran's PTSD prior to May 6, 2014; however, as the preponderance of the evidence is against a rating in excess of 70 percent at any time since the effective date of service connection, that aspect of the claim must be denied.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. 49.

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2017).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  Id.; 38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that the schedular ratings are adequate.  A rating in excess of that assigned is provided for certain manifestations of the Veteran's PTSD but the medical evidence shows that those manifestations, namely total occupational and social impairment, are not present in this case.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's psychiatric disability.  Any of the Veteran's symptoms that are not listed in the rating criteria are reasonably contemplated by the rating criteria.  Moreover, the Veteran has been granted a TDIU due to his service-connected PTSD under 38 C.F.R. § 4.16(a), further indicating that he has been adequately rated under the regular schedular standards.  As the rating schedule is adequate to rate the disability, referral for extra-schedular consideration is not warranted.


ORDER

An initial rating of 70 percent for PTSD prior to May 6, 2014 is granted, subject to the provisions governing the award of monetary benefits.

A rating in excess of 70 percent for PTSD is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


